195 Md. 700 (1950)
72 A.2d 700
STATE EX REL. ARNOLD
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 33, October Term, 1949.]
Court of Appeals of Maryland.
Decided April 12, 1950.
Before MARBURY, C.J., and COLLINS, GRASON, HENDERSON and MARKELL, JJ.
GRASON, J., delivered the opinion of the Court.
This is an application for leave to appeal from refusal of a writ of habeas corpus.
Petitioner was tried, convicted and sentenced to the Maryland Penitentiary by the Criminal Court of Baltimore City, upon conviction under two indictments in which he was charged with forgery.
He makes no complaint of his trial, conviction or sentence in these cases. He complains: (1) That he is being kept in solitary confinement, and (2) that he is denied the right to attend church and thus of his right to worship God, by the arbitrary action of the warden. He prays: (1) That a writ of habeas corpus may issue; (2) that a writ of mandamus issue (apparently for the purpose of requiring the warden to permit him to attend church to exercise his right to worship God) and (3) that this court hear the matters raised in his petition and allow him the right to issue for witnesses in his behalf to appear and testify in this Court and permit him the right to appear and conduct his trial in this Court.
If a prisoner serving a sentence in the Maryland Penitentiary is maltreated by the warden or other officials or employees of the institution, his remedy is to apply to the Board of Correction of the State, where his complaint will be heard, and if sustained, corrected. Edmondson v. Warden of Md. House of Correction, 194 Md. 707, 69 A.2d 919.
*702 There was no basis for the issuance of a writ of mandamus, which was properly refused.
This court is one of appellate jurisdiction and is without jurisdiction to act as a trial court.
Application denied, without costs.